Citation Nr: 9900214	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  91-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for residuals of injuries 
to the calf muscles.  

Entitlement to an increased rating for varicose veins of the 
right leg with phlebitis, currently evaluated 40 percent 
disabling.  

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 (1998), based on required 
convalescence following surgery in January 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1968 to May 
1970.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
beginning in December 1988 which denied the claimed benefits.  

In his informal hearing presentation, dated December 3, 1998, 
the service representative listed among the issues whether 
the RO erred in denying a claim for a total rating due to 
individual unemployability.  However, this issue has not been 
previously addressed by the RO; rather the issue developed 
for appellate review was entitlement to a temporary total 
rating, as reflected on the preceding page.  


REMAND

This case was Remanded by the Board in November 1995 for 
further development of the record.  The issues before the 
Board at that time included whether new and material evidence 
had been presented to reopen a claim for service connection 
for hearing loss, entitlement to service connection for 
phlebitis, and entitlement to an increased rating for 
varicose veins of the right leg.  A rating decision in 
December 1996 apparently granted service connection for 
phlebitis, incorporating that disability into the service-
connected right leg varicose vein disability, and increased 
the rating for the recharacterized disability from 20 percent 
to 40 percent disabling.  (Only pages 5 and 6 of the rating 
decision are contained in the claims folder.)  A rating 
decision in June 1998 granted service connection for 
bilateral hearing loss.  Therefore, both of those service 
connection claims were fully granted and no appeal as to 
either issue remains for appellate consideration.  

However, inasmuch as the issue of entitlement to an increased 
rating for varicose veins was previously fully developed for 
appellate review, that issue is still properly before the 
Board, despite the expansion of the grant of service 
connection to include phlebitis and the increased rating 
assigned by the December 1996 rating decision.  In this 
regard, the Board also notes that, effective in January 1998, 
VA revised the criteria for evaluating cardiovascular 
disabilities.  The record does not indicate that the RO has 
considered the service-connected right leg varicose veins 
with phlebitis under the revised rating criteria, as required 
by the holding of the United States Court of Veterans Appeals 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO must evaluate the varicose vein disability under both sets 
of criteria, for all applicable diagnostic codes, applying 
the criteria that are most favorable to the veteran, before 
the Board can consider that issue.  

In addition, the Boards Remand requested that the RO request 
copies of up-to-date records of all treatment or examination 
for the veterans various disabilities.  The December 1996 
supplemental statement of the case indicates that the RO 
wrote to the veteran in December 1995 requesting additional 
evidence, but states that no response had been received from 
him.  However, given the passage of more than three years 
since the Boards Remand and the ROs letter to the veteran 
(that letter is not contained in the claims file), the Board 
believes that an additional attempt should be made to request 
all current records of treatment or examination for the 
veterans disabilities.  

Moreover, the November 1995 Remand noted that the veteran had 
specifically requested a personal hearing before a Member of 
the Board at the RO.  The Remand directed that, following 
completion of the evidentiary development requested in the 
Remand, the veteran should be scheduled for such a hearing.  
The record does not reflect that such a hearing was ever 
scheduled or that the veteran has subsequently waived his 
right to a personal hearing before the Board.  Therefore, 
final appellate consideration of the veterans claims cannot 
yet proceed.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.700 (1998).  The ROs attention in this matter 
is also drawn to the holding of the Court in Stegall v. West, 
11 Vet. App. 268 (1998).  

Finally, particularly in light of the fact that some of the 
veterans claims in this appeal are more than 10 years old, 
this case must be afforded expeditious treatment by the RO.  
Appropriate controls should be instituted to insure such 
expeditious handling of the case.  

Accordingly, this case is again REMANDED to the RO for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-
date records (since 1991) of any examination or 
treatment, VA or non-VA, the veteran has 
received for his service-connected right leg 
varicose veins and phlebitis or for his claimed 
residuals of injuries to his calf muscles.  All 
records so received should be associated with 
the claims file.  

2.  The RO should associate with the claims 
file the entire rating decision issued in 
December 1996.  

3.  The RO should then schedule the veteran for 
a vascular examination.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All indicated special tests should be 
completed.    The examiners report should 
describe in detail all current symptoms and 
clinical findings due to the service-connected 
varicose veins of the right leg with phlebitis.  
In particular, the examiner should comment on 
the presence and extent of any edema or 
subcutaneous induration and the degree of its 
relief on elevation of the leg, any stasis 
pigmentation or eczema, any ulceration, or 
pain.  The examiner should also indicate 
whether the varicose veins are present above 
the knee and whether the deep circulation is 
involved.  

4.  Upon completion of the requested 
development of the record, the RO should again 
consider the veterans claim for service 
connection for residuals of injuries to the 
calf muscles and his claim for an increased 
rating for varicose veins of the right leg with 
phlebitis.  In conjunction with evaluating the 
veterans varicose vein disability, the RO 
should specifically consider the revised rating 
criteria for cardiovascular disorders, 
effective in January 1998, as well as the 
criteria previously in effect, considering all 
applicable diagnostic codes, and should apply 
those criteria that are most favorable to the 
veteran.  If the veteran or his representative 
submits additional evidence or argument in 
support of his claim for a temporary total 
disability rating under the provisions of 
38 C.F.R. § 4.30, the RO should again consider 
that issue.  If service connection for 
residuals of calf muscle injuries remains 
denied, if a temporary total disability rating 
remains denied, or if a less than total 
disability rating for right leg varicose veins 
with phlebitis is assigned, the RO should 
furnish the veteran and his accredited 
representative with a supplemental statement of 
the case concerning those issues and they 
should be given an opportunity to respond.  

5.  The RO must then schedule the veteran for a 
personal hearing before a Member of the Board 
at the RO.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
